117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frank J. Renick;  Renick Farms, Inc., Appellants,v.United States Fidelity and Guarantee Company, a MarylandCorporation, Appellee.
No. 95-3919EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 24, 1997July 3, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Co-insureds Frank J. Renick and Renick Farms, Inc. brought this diversity action against United States Fidelity and Guarantee Company (USF & G) to collect insurance proceeds following the explosion of a residence owned by Renick Farms and occupied by Frank Renick and his family.  (Appellants are collectively referred to as the Renicks.)   USF & G maintained the Renicks were not entitled to recover because the explosion was intentionally caused by or at the direction of an insured, and because of post-loss material misrepresentations.  USF & G also counterclaimed against Renick Farms for the unpaid mortgage balance on the home, and USF & G's unopposed motion for summary judgment was granted on the counterclaim.  After a jury returned a verdict in favor of USF & G on the issue of insurance coverage, the district court entered judgment in accordance with the jury verdict and with its earlier summary judgment ruling on USF & G's counterclaim.  The Renicks appeal, and we affirm.


2
Having carefully reviewed the record and the arguments on appeal, we conclude Renick Farms is not entitled to reversal based on any of the district court's remarks to the jury, the court's allowance of expert testimony, or the court's questioning of a witness.  In addition, the Renicks waived their contentions of instructional error and have not established plain error.  Contrary to Frank Renick's view, the district court did not fail to sustain any timely objections to unduly prejudicial, irrelevant, or hearsay evidence, and properly left credibility decisions for the jury.  Finally, Frank Renick has not asserted a valid challenge to the court's entry of summary judgment.  We thus affirm the judgment of the district court.


3
Frank Renick's motions on appeal are denied.